Case 2:20-mc-00076-MWF-MRW Document 13-9 Filed 09/02/20 Page 1 of 13 Page ID #:510




             EXHIBIT T
 Case 2:20-mc-00076-MWF-MRW Document 13-9 Filed 09/02/20 Page 2 of 13 Page ID #:511
AO 88B (Rev. 12/13) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                         Central District
                                                       __________         of of
                                                                   District  California
                                                                                __________
                          Daniel Snyder                                       )
                               Plaintiff                                      )
                                  v.                                          )        Civil Action No. 2:20-mc-00076
                   New Content Media, Inc.                                    )
                                                                              )
                              Defendant                                       )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

To:                                                               New Content Media, Inc.

                                                       (Name of person to whom this subpoena is directed)

    ✔
    u Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material: See attached Schedule A.



 Place: Reed Smith LLP c/o Carla M. Wirtschafter; 1901                                  Date and Time:
           Avenue of the Stars, Suite 700, Los Angeles, CA 90067
           cwirtschafter@reedsmith.com

     u Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

 Place:                                                                                Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:         09/02/2020

                                  CLERK OF COURT
                                                                                            OR

                                           Signature of Clerk or Deputy Clerk                                         Attorney’s signature


The name, address, e-mail address, and telephone number of the attorney representing (name of party)    Daniel Snyder
                                                                        , who issues or requests this subpoena, are:
Carla M. Wirtschafter, Reed Smith, LLP 1901 Avenue of the Stars, Suite 700, Los Angeles, CA 90067,
cwirtschafter@reedsmith.com
                                Notice to the person who issues or requests this subpoena
A notice and a copy of the subpoena must be served on each party in this case before it is served on the person to whom
it is directed. Fed. R. Civ. P. 45(a)(4).
 Case 2:20-mc-00076-MWF-MRW Document 13-9 Filed 09/02/20 Page 3 of 13 Page ID #:512
AO 88B (Rev. 12/13) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No. 2:20-mc-00076

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .

            u I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

            u I returned the subpoena unexecuted because:
                                                                                                                                                     .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                     .

My fees are $                                     for travel and $                              for services, for a total of $                0.00   .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server’s signature



                                                                                                 Printed name and title




                                                                                                    Server’s address

Additional information regarding attempted service, etc.:
 Case 2:20-mc-00076-MWF-MRW Document 13-9 Filed 09/02/20 Page 4 of 13 Page ID #:513
AO 88B (Rev. 12/13) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
                 Case 2:20-mc-00076-MWF-MRW Document 13-9 Filed 09/02/20 Page 5 of 13 Page ID #:514



                                                                                    1 Carla M. Wirtschafter (SBN 292142)
                                                                                        Email:   cwirtschafter@reedsmith.com
                                                                                    2 REED SMITH LLP
                                                                                        1901 Avenue of the Stars, Suite 700
                                                                                    3 Los Angeles, CA 90067-6078
                                                                                        Telephone 310-734-55200
                                                                                    4 Fax 310-734-5299

                                                                                    5 Jordan W. Siev (Pro hac vice)
                                                                                        599 Lexington Avenue, 29th Floor
                                                                                    6 New York, NY 10022
                                                                                        Tel: (212) 521-5400
                                                                                    7 Fax: (212) 521-5450
                                                                                        jsiev@reedsmith.com
                                                                                    8
                                                                                        Rizwan A. Qureshi (Pro hac vice)
                                                                                    9 1301 K Street, N.W.
                                                                                        Suite 1000, East Tower
                                                                                   10 Washington, DC 20005-3317
                                                                                        Telephone: (202) 414-9200
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 Facsimile: (202) 414-9299
                                                                                        Email: rqureshi@reedsmith.com
                                                                                   12
REED SMITH LLP




                                                                                   13 Attorneys for Petitioner
                                                                                         Daniel Snyder
                                                                                   14

                                                                                   15
                                                                                                               UNITED STATES DISTRICT COURT
                                                                                   16
                                                                                                              CENTRAL DISTRICT OF CALIFORNIA
                                                                                   17

                                                                                   18                                             Misc. Action No. 2:20-mc-00076
                                                                                                                                  _____________________
                                                                                   19 In re Application of Daniel Snyder
                                                                                        for an Order Directing Discovery from    SCHEDULE A TO SUBPOENA FOR
                                                                                   20 New Content Media Inc. d/b/a MEA                  DOCUMENTS
                                                                                        WorldWide Pursuant to 28 U.S.C. § 1782
                                                                                   21                                             The Honorable Michael R. Wilner
                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28

                                                                                                                           -1-
                                                                                                           SCHEDULE A TO SUBPOENA FOR DOCUMENTS
                 Case 2:20-mc-00076-MWF-MRW Document 13-9 Filed 09/02/20 Page 6 of 13 Page ID #:515



                                                                                    1                                        DEFINITIONS
                                                                                    2        1.     “Respondent” or “New Content” means New Content Media, Inc., and all
                                                                                    3 of and its officers, directors, representatives and employees, and shall include all of the

                                                                                    4 New Content’s past or present parents, subsidiaries, divisions, affiliates, assignors,

                                                                                    5 assignees, officers, directors, employees, agents, advisors, executives, attorneys,

                                                                                    6 accountants, consultants, or representatives, and any and all persons or entities acting

                                                                                    7 or purporting to act for or on its behalf or under its control.

                                                                                    8        2.     “Petitioner” or “Mr. Snyder” means petitioner Daniel Snyder, and all of
                                                                                    9 his agents, successors, assigns, attorneys and representatives.

                                                                                   10        3.     “Eleven” means Eleven Internet Services LLP and all of and its officers,
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 directors, representatives and employees, and shall include all of the Eleven’s past or

                                                                                   12 present parents, subsidiaries, divisions, affiliates, assignors, assignees, officers,
REED SMITH LLP




                                                                                   13 directors, employees, agents, advisors, executives, attorneys, accountants, consultants,

                                                                                   14 or representatives, and any and all persons or entities acting or purporting to act for or

                                                                                   15 on its behalf or under its control.

                                                                                   16        4.     “MEAWW” means the website titled Media, Entertainment, Arts,
                                                                                   17 WorldWide, accessible at http://www.meaww.com.

                                                                                   18        5.     The “First Defamatory Article” refers to the article posted on or around
                                                                                   19 July 16, 2020 at the URL https://meaww.com/washington-redskins-owner-dan-snyder-

                                                                                   20 to-step-down-owing-to-sex-trafficking-allegations-fan-reactions, bearing the headline

                                                                                   21 “Washington Redskins owner Dan Snyder faces sex trafficking allegations; Internet

                                                                                   22 says, ‘He was on Epstein’s list[.]’”

                                                                                   23        6.     The “Second Defamatory Article” refers to the article posted on or around
                                                                                   24 July 16, 2020 at the URL https://meaww.com/washington-redskins-dan-snyder-jeffrey-

                                                                                   25 epstein-sexual-harrasment-sex-trafficking-scandal-name-change, bearing the headline

                                                                                   26 “#RedskinsScandal: Will Dan Snyder rename Washington Redskins the ‘Epsteins’?

                                                                                   27 Angry Internet screams ‘throw him out[.]’”

                                                                                   28        7.     The “July 16, 2020 Articles” refers collectively to the articles posted on

                                                                                                                           -2-
                                                                                                           SCHEDULE A TO SUBPOENA FOR DOCUMENTS
                 Case 2:20-mc-00076-MWF-MRW Document 13-9 Filed 09/02/20 Page 7 of 13 Page ID #:516



                                                                                    1 MEAWW on or around July 16, 2020 concerning Petitioner.

                                                                                    2        8.     “The Washington Football Team” refers to the professional football team
                                                                                    3 franchise in the National Football League previously known as the “Washington

                                                                                    4 Redskins.”

                                                                                    5        9.     “The Daily Net” means the entity that does business as “theDailynet,”
                                                                                    6 which owns/operates the website that appears at URL https://thedailynet.com/, along

                                                                                    7 with all of and its officers, directors, representatives and employees, and shall include

                                                                                    8 all of the The Daily Net’s past or present parents, subsidiaries, divisions, affiliates,

                                                                                    9 assignors, assignees, officers, directors, employees, agents, advisors, executives,

                                                                                   10 attorneys, accountants, consultants, or representatives, and any and all persons or
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 entities acting or purporting to act for or on its behalf or under its control.

                                                                                   12        10.    “PubNinja” means the entity doing business as PubNinja, which
REED SMITH LLP




                                                                                   13 owns/operates the website that appears at URL https://pubninja.com/, along with all of

                                                                                   14 and its officers, directors, representatives and employees, and shall include all of the

                                                                                   15 PubNinja’s past or present parents, subsidiaries, divisions, affiliates, assignors,

                                                                                   16 assignees, officers, directors, employees, agents, advisors, executives, attorneys,

                                                                                   17 accountants, consultants, or representatives, and any and all persons or entities acting

                                                                                   18 or purporting to act for or on its behalf or under its control.

                                                                                   19        11.    “HoneyHouse PR” shall mean the company holding itself out as
                                                                                   20 HoneyHouse PR, along with all of and its officers, directors, representatives and

                                                                                   21 employees, and shall include all of the HoneyHouse PR’s past or present parents,

                                                                                   22 subsidiaries, divisions, affiliates, assignors, assignees, officers, directors, employees,

                                                                                   23 agents, advisors, executives, attorneys, accountants, consultants, or representatives, and

                                                                                   24 any and all persons or entities acting or purporting to act for or on its behalf or under its

                                                                                   25 control.

                                                                                   26        12.    “Mr. Bass” shall mean Mr. Ari Scott Bass a/k/a Michael Whiteacre, and
                                                                                   27 all of his agents, successors, assigns, attorneys and representatives.

                                                                                   28        13.    “Mr. Randazza” shall mean attorney Marc Randazza, and all of his agents,

                                                                                                                            -3-
                                                                                                            SCHEDULE A TO SUBPOENA FOR DOCUMENTS
                 Case 2:20-mc-00076-MWF-MRW Document 13-9 Filed 09/02/20 Page 8 of 13 Page ID #:517



                                                                                    1 successors, assigns, attorneys and representatives.

                                                                                    2        14.    “Communication” means the transmittal of information (in the form of
                                                                                    3 facts, ideas, inquiries, or otherwise), whether orally or in writing, or by any other means

                                                                                    4 or medium.

                                                                                    5        15.    “Concerning” shall be interpreted in the broadest sense and shall mean and
                                                                                    6 include, without limitation, the words pertaining to, referring to, relating to, regarding,

                                                                                    7 describing, supporting, opposing, disapproving, constituting, embodying, discussing,

                                                                                    8 involving, memorializing, and dealing with, whether directly or indirectly.

                                                                                    9        16.    “Document” is used in the broadest sense permissible under Rule 34 of the
                                                                                   10 Federal Rules of Civil Procedure and means each and every written, recorded, or
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 graphic matter or material of any kind, type, nature, or description (whether in tangible,

                                                                                   12 hard copy, printed, or electronic form), in whatever form, that is or has been in your
REED SMITH LLP




                                                                                   13 possession, custody, or control, including, but not limited to, all hard copy documents,

                                                                                   14 correspondence, memoranda, tapes, stenographic or handwritten notes, forms of any

                                                                                   15 kind, charts, blueprints, drawings, sketches, graphs, plans, articles, specifications,

                                                                                   16 diaries, letters, telegrams, photographs, minutes, contracts, agreements, electronic mail,

                                                                                   17 Bloomberg messages, instant messages, text messages, calendars, appointment books,

                                                                                   18 computer files, computer printouts, data compilations or any kind, teletypes, teletexes,

                                                                                   19 facsimiles, invoices, order forms, checks, drafts, statements, credit memos, reports,

                                                                                   20 position reports, summaries, surveys, indices, books, ledgers, notebooks, schedules,

                                                                                   21 transparencies, recordings, catalogs, advertisements, promotional materials, films,

                                                                                   22 video recordings, audio recordings, CDs, DVDs, computer disks or diskettes,

                                                                                   23 removable media, brochures, pamphlets, or any written or recorded materials of any

                                                                                   24 kind, however stored, recorded, produced, or reproduced, and also including drafts or

                                                                                   25 copies of any of the foregoing that contain any notes, comments, or markings of any

                                                                                   26 kind not found on the original documents or that are otherwise not identical to the

                                                                                   27 original documents.

                                                                                   28

                                                                                                                            -4-
                                                                                                            SCHEDULE A TO SUBPOENA FOR DOCUMENTS
                 Case 2:20-mc-00076-MWF-MRW Document 13-9 Filed 09/02/20 Page 9 of 13 Page ID #:518



                                                                                    1        17.    “Include” or “Including” shall each be interpreted in every instance as
                                                                                    2 being illustrative of the information requested, shall be read as “including, without

                                                                                    3 limitation,” and shall not be interpreted to exclude any information otherwise within the

                                                                                    4 scope of these requests.

                                                                                    5        18.    “Person”     or   “Persons”   means   natural   persons,   proprietorships,
                                                                                    6 corporations,   partnerships, joint trusts, joint ventures, groups, associations,
                                                                                    7 organizations, and all other entities.

                                                                                    8        19.    “Requests” means the enumerated requests set forth in the section of this
                                                                                    9 Schedule B titled “Documents Requested.”

                                                                                   10                                     INSTRUCTIONS
                 A limited liability partnership formed in the State of Delaware




                                                                                   11        1.     Unless a particular request states otherwise, the relevant time period to
                                                                                   12 which each request refers is January 1, 2020 to present.
REED SMITH LLP




                                                                                   13        2.     The past tense form shall be construed to include the present tense, and
                                                                                   14 vice versa, whenever such a dual construction will serve to bring within the scope of a

                                                                                   15 request any response that would otherwise not be within its scope.

                                                                                   16        3.     The singular form of a noun or pronoun shall include the plural of the noun
                                                                                   17 or pronoun, and vice versa.

                                                                                   18        4.     Each category of documents in these requests extends to any and all
                                                                                   19 documents in your possession, custody, or control, including all drafts and non-identical

                                                                                   20 copies. A document shall be deemed to be in your possession, custody, or control if it

                                                                                   21 is in your physical custody, or if it is in the physical custody of any other person and

                                                                                   22 you (a) own such document in whole or in part; or (b) have a right by contract, statute,

                                                                                   23 or otherwise to use, inspect, examine, or copy such document; or (c) have an

                                                                                   24 understanding, express or implied, that you may use, inspect, examine, or copy such

                                                                                   25 document; or (d) as a practical matter, have been able to use, inspect, examine, or copy

                                                                                   26 such document. Such documents shall include, but are not limited to, documents that

                                                                                   27 are in the custody of any of your attorneys, representatives, or other agents.

                                                                                   28

                                                                                                                           -5-
                                                                                                           SCHEDULE A TO SUBPOENA FOR DOCUMENTS
                                                                                   Case 2:20-mc-00076-MWF-MRW Document 13-9 Filed 09/02/20 Page 10 of 13 Page ID
                                                                                                                    #:519


                                                                                     1        5.    All requests for the production of documents shall be construed to include
                                                                                     2 any additional documents responsive to these requests that are discovered or that come

                                                                                     3 into your possession after the date of production.

                                                                                     4        6.    All documents should be produced either in the order and format in which
                                                                                     5 they were maintained in the normal course of business or in another format to be

                                                                                     6 mutually agreed upon by the parties. Documents should contain a clear indication of

                                                                                     7 where each document ends and the next begins. Documents maintained in a file folder

                                                                                     8 or binder should be preceded by the file folder or binder label, if one exists. All

                                                                                     9 attachments to a document should be produced with the document. All documents

                                                                                    10 should be marked with a bates-stamp or similar serial document identifying system.
                 A limited liability partnership formed in the State of Delaware




                                                                                    11        7.    With respect to electronically stored information (“ESI”):
                                                                                    12              a.     All electronic mail, HTML and dynamic files (including but not
REED SMITH LLP




                                                                                    13                     limited to spreadsheets and databases) responsive to these requests
                                                                                    14                     that are maintained in the usual course of business in electronic
                                                                                    15                     format shall be produced in their native format along with the
                                                                                    16                     software necessary to interpret such files if such software is not
                                                                                    17                     readily available.
                                                                                    18              b.     All other documents responsive to these requests that are maintained
                                                                                    19                     in the usual course of business in electronic format shall be produced
                                                                                    20                     in properly unitized, single-page TIFF Group IV format complete
                                                                                    21                     with full text extracts and all associated metadata.
                                                                                    22              c.     All documents responsive to these requests shall be produced with
                                                                                    23                     the metadata normally contained within such documents. If such
                                                                                    24                     metadata is not available, each document shall be accompanied by a
                                                                                    25                     listing of all file properties concerning such document, including,
                                                                                    26                     but not limited to, all information concerning the date(s) the
                                                                                    27                     document was last accessed, created, modified or distributed, and
                                                                                    28                     the author(s) and recipient(s) of the document.

                                                                                                                           -6-
                                                                                                           SCHEDULE A TO SUBPOENA FOR DOCUMENTS
                                                                                   Case 2:20-mc-00076-MWF-MRW Document 13-9 Filed 09/02/20 Page 11 of 13 Page ID
                                                                                                                    #:520


                                                                                     1              d.     Under no circumstances should ESI be converted from the form in
                                                                                     2                     which it is ordinarily maintained to a different form that makes it
                                                                                     3                     more difficult or burdensome to use the ESI. ESI should not be
                                                                                     4                     produced in a form that removes or significantly degrades the ability
                                                                                     5                     to search the ESI by electronic means where the ESI is ordinarily
                                                                                     6                     maintained in a way that makes it searchable by electronic means.
                                                                                     7                     Databases or underlying data should be produced subject to
                                                                                     8                     discussions of production format issues with Plaintiff’s counsel. If
                                                                                     9                     you decline to search or produce ESI on the ground that such ESI is
                                                                                    10                     not reasonably accessible because of undue burden or cost, identify
                 A limited liability partnership formed in the State of Delaware




                                                                                    11                     such information by category or source and provide detailed
                                                                                    12                     information regarding the burden or cost you claim is associated
REED SMITH LLP




                                                                                    13                     with the search or production of such ESI.
                                                                                    14        8.    If any document or data, including ESI, that you are requested to produce
                                                                                    15 or identify herein was at one time in existence, but has been lost, discarded, or

                                                                                    16 destroyed, identify in writing each document and provide the following information: (a)

                                                                                    17 the date or approximate date it was lost, discarded, or destroyed; (b) the circumstances

                                                                                    18 and manner in which it was lost, discarded, or destroyed; (c) the reason or reasons for

                                                                                    19 disposing of the document (if discarded or destroyed), including whether such

                                                                                    20 destruction, etc., was pursuant to a written records retention or destruction policy; (d)

                                                                                    21 the identity of all persons authorizing the document and/or having knowledge of the

                                                                                    22 document; (e) the identity of the persons who lost, discarded, or destroyed the

                                                                                    23 document; (f) the identity of any persons having knowledge of the contents thereof; and

                                                                                    24 (g) a detailed summary of the nature and contents of the document, including the

                                                                                    25 author(s) of the document(s), the name of the person(s) to whom the document(s)

                                                                                    26 was/were delivered or addressed, including indicated or blind copy recipients, the date

                                                                                    27 of the document(s), and a description of the subject matter thereof, including any

                                                                                    28 attachment or appendices, and the number of pages.

                                                                                                                           -7-
                                                                                                           SCHEDULE A TO SUBPOENA FOR DOCUMENTS
                                                                                   Case 2:20-mc-00076-MWF-MRW Document 13-9 Filed 09/02/20 Page 12 of 13 Page ID
                                                                                                                    #:521


                                                                                     1        9.    If you object in whole or in part to the production of any document or
                                                                                     2 tangible thing based on a claim of privilege or work product, or for any other reason,

                                                                                     3 provide a list of the documents being withheld and for each such document: (a) state

                                                                                     4 and, if the privilege is governed by state law, which state’s privilege rule is being

                                                                                     5 invoked and (b) provide a description of the document, including (i) the type of

                                                                                     6 document; (ii) the general subject matter of the document; (iii) the date of the document;

                                                                                     7 (iv) the location and custodian of the document; (v) the author of the document, the

                                                                                     8 addressee of the document, any other recipients shown in the document, and, where not

                                                                                     9 apparent, the relationship of the author, addressees, and recipients to each other; and

                                                                                    10 (vi) the basis for your objection, including the nature of the privilege which is being
                 A limited liability partnership formed in the State of Delaware




                                                                                    11 claimed.

                                                                                    12        10.   If any of these documents cannot be produced in full, or if you object to
REED SMITH LLP




                                                                                    13 producing any document in full, you are to produce them to the fullest extent possible,

                                                                                    14 specifying clearly the reasons for your inability to produce the remainder and stating

                                                                                    15 any information, knowledge, or belief you have concerning the unproduced portion.

                                                                                    16        11.   The specificity of any request herein shall not be construed to limit the
                                                                                    17 generality or reach of any other request herein.

                                                                                    18        12.   The foregoing requests are intended to supplement the annexed Schedule
                                                                                    19 A, and do not modify, amend, or otherwise alter Your obligations to produce documents

                                                                                    20 responsive thereto.

                                                                                    21                             DOCUMENTS REQUESTED
                                                                                    22        1.    All Documents and Communications concerning HoneyHouse PR.
                                                                                    23        2.    All Documents and Communications between MEAWW and
                                                                                    24 HoneyHouse PR concerning Petitioner, the Washington Football Team, including any

                                                                                    25 of its current or past owners, and/or the July 16, 2020 Articles.

                                                                                    26        3.    All Documents and Communications concerning Mr. Bass.
                                                                                    27

                                                                                    28

                                                                                                                             -8-
                                                                                                             SCHEDULE A TO SUBPOENA FOR DOCUMENTS
                                                                                   Case 2:20-mc-00076-MWF-MRW Document 13-9 Filed 09/02/20 Page 13 of 13 Page ID
                                                                                                                    #:522


                                                                                     1        4.    All Documents and Communications between MEAWW and Mr. Bass
                                                                                     2 concerning Petitioner, the Washington Football Team, including any of its current or

                                                                                     3 past owners, and/or the July 16, 2020 Articles.

                                                                                     4        5.    All Documents and Communications concerning Mr. Randazza.
                                                                                     5        6.    All Documents and Communications between MEAWW and Mr.
                                                                                     6 Randazza concerning Petitioner, the Washington Football Team, including any of its

                                                                                     7 current or past owners, and/or the July 16, 2020 Articles.

                                                                                     8

                                                                                     9

                                                                                    10
                 A limited liability partnership formed in the State of Delaware




                                                                                    11

                                                                                    12
REED SMITH LLP




                                                                                    13

                                                                                    14

                                                                                    15

                                                                                    16

                                                                                    17

                                                                                    18

                                                                                    19

                                                                                    20

                                                                                    21

                                                                                    22

                                                                                    23

                                                                                    24

                                                                                    25

                                                                                    26

                                                                                    27

                                                                                    28

                                                                                                                           -9-
                                                                                                           SCHEDULE A TO SUBPOENA FOR DOCUMENTS
